Citation Nr: 1145872	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether disability compensation benefits were correctly terminated during the period from December 27, 2001, to April 13, 2004, due to fugitive felon status. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that terminated the Veteran's disability benefits from December 27, 2001, to April 13, 2004, because he was a fugitive felon wanted by the Alameda County Sherriff's Office due to an outstanding warrant for obstruction of justice that was issued on May 18, 1999, and invalidated on April 14, 2004.  The Veteran testified before the Board in August 2009. 

In a July 2010 decision, the Board determined that disability compensation benefits were correctly terminated from December 27, 2001, to April 13, 2004, due the Veteran's fugitive felon status, and denied the Veteran's appeal.  The appellant appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims.  In a March 2011 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claim. 

Effective December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976.  That act provides that a Veteran eligible for compensation benefits may not be paid benefits for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2011). 

According to information obtained from the Alameda County Sheriff's Office, a warrant was issued against the Veteran on May 18, 1999.  The offense noted was obstruction of justice.  The evidence shows that the Veteran was confined for 169 days between September 10, 1997, and February 19, 1999.  VA was advised by law enforcement authorities that the Veteran had been identified as a fugitive felon from May 18, 1999, to April 14, 2004, when the outstanding warrant against him was invalidated by the Sheriff's Office in Alameda County, California.

In a December 2005 letter, the RO informed the Veteran that the law prohibited payment of any benefits to fugitive felons.  The Veteran was notified that VA had to terminate benefits on either the date of the warrant or on the date of the law which prohibited such payments, whichever was later.  In this case, the Veteran's benefits were terminated effective December 27, 2001, which was the effective date of the law.  The Veteran appealed the decision and argued that he was entitled to full restoration of his disability benefits on the grounds that the arrest warrant had been issued in error.  Specifically, he asserted that he had already been charged with a misdemeanor in May 11, 1998, for which he had served 169 days in prison.  He stated that he could not be charged twice for the same offense and maintained that the Alameda County Sheriff's Office had made a mistake in issuing another warrant for his arrest in May 18, 1999. 

In the Joint Motion for Remand, the parties agreed that the July 2010 Board decision failed to provide adequate reasons and basis in finding that disability compensation benefits were correctly terminated from December 27, 2001, to April 13, 2004, due the Veteran's fugitive felon status.  Specifically, the parties determined that there was no documentation of record explaining the nature of the Veteran's conviction, probation, or other relevant matters leading to the issuance of the May 18, 1999, warrant and its April 14, 2004, recall.  The parties further noted that the evidence of record failed to show that the Veteran actually committed a felony crime under California law.  Additionally, it was also unclear whether the Veteran was a fugitive from December 27, 2001, to April 13, 2004, in light of the fact that the warrant was ultimately invalidated.  Finally, the evidence of record failed to show whether the invalidation of the warrant was effective on April 14, 2004, or whether invalidation was retroactive to the date issuance on May 18, 1999.  Accordingly, the Board finds that on remand, the County of Alameda should be contacted to determine the basis for the Veteran's outstanding warrant and to determine if it is based on a felony offense under Federal or State law.  On remand, clarification regarding the effective date of the warrant recall should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Superior Court of California, County of Alameda, and/or the Sheriff's Office in Alameda County, California, to obtain the following the following documentation:

a) Obtain a copy of the May 18, 1999, warrant.

b) Obtain written clarification regarding the specific charge leading to the issuance of the May 18, 1999, warrant, and whether it was issued for a felony or under Federal or State law.  Information about the specific charge and underlying offense should be requested.

c) Obtain written clarification as to the effective date of invalidation of the May 18, 1999. warrant.  Was the invalidation of the warrant made effective April 13, 2004, or was it retroactive to the date of issuance in May 18, 1999, thus nullifying the warrant?  During the time that the warrant was outstanding, if any, was the Veteran violating a condition of probation or parole imposed for commission of a felony under Federal or State law?  

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


